IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs February 20, 2008

            STATE OF TENNESSEE v. CHARLES MICHAEL BEAN

                    Appeal from the Criminal Court for Davidson County
                       No. 2006-A-405     Cheryl Blackburn, Judge


                      No. M2006-02417-CCA-R3-CD - Filed July 2, 2008


The Appellant, Charles Michael Bean, appeals the sentencing decision of the Davidson County
Criminal Court. A jury found Bean guilty of three counts of aggravated assault and two counts of
reckless aggravated assault. The trial court merged the convictions for reckless aggravated assault
with the three aggravated assault convictions, and a sentencing hearing was held. At the conclusion
of the hearing, the trial court imposed the minimum sentence of three years for each of the Class C
felonies and ordered that Bean serve nine months in incarceration followed by four years of
probation. The sentences were ordered to run concurrently. On appeal, Bean argues that the trial
court erred in denying him a sentence of total probation. After a thorough review of the record and
the briefs of the parties, we affirm.

               Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

DAVID G. HAYES, SR.J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and
NORMA MCGEE OGLE, JJ., joined.

Patrick G. Frogge, Nashville, Tennessee (on appeal and at trial); and Jack Butler, Nashville,
Tennessee (at trial), for the Appellant, Charles Michael Bean.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Victor S. Johnson III, District Attorney General; and Bret Gunn, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                            OPINION

                          Factual Background & Procedural History

       On January 1, 2006, a Davidson County grand jury returned an indictment charging the
Appellant with eight counts of aggravated assault, which occurred on March 6, 2004. The State later
dismissed three counts of the indictment, and the case was tried before a jury on March 27-28, 2006.
        The proof at trial established that the Appellant was present at the Courtyard Café in
Davidson County in the early morning of March 6, 2004, in the company of two women. The
Appellant engaged in a brief verbal altercation with another patron, Clint Breeding, at the bar area
inside the restaurant. After leaving the restaurant with the two women, the Appellant encountered
a female restaurant patron, Misty Stankoff, in the restaurant parking lot. Stankoff was attempting
to assist her intoxicated and physically ill boyfriend enter his vehicle so that she could drive him
home. The Appellant approached Stankoff and introduced himself and his two female companions.
The Appellant then grabbed Stankoff’s buttocks, and she responded angrily. The Appellant showed
Stankoff his Metro Fire Department badge and identified himself as a paramedic, offering to assist
her intoxicated boyfriend. Stankoff replied that her friend would be fine and did not require medical
attention. When another female restaurant patron approached and identified herself as a retired
nurse, the Appellant said “[v]ery rude and vulgar things to her” and “went after her.” When Stankoff
intervened, the Appellant struck Stankoff in the chest. Breeding, whom the Appellant had
encountered earlier inside the restaurant, then ran up to the Appellant, and the two men engaged in
a physical fight. After a few minutes, Stankoff broke up the fight, and the group of people dispersed.

        As the Appellant walked to his vehicle in the parking lot, two males, Christopher Jefferson
and Delwyn Shelton, parked their vehicle and walked toward the entrance of the restaurant.
Jefferson and Shelton, who had seen the Appellant “getting roughed up pretty good,” crossed paths
with him as they walked toward the entrance of the restaurant. Jefferson noticed that the Appellant
“gave [him] . . . [a] look like he wanted to do something to [Jefferson], too,” and Jefferson advised
the Appellant that he had “better go ahead on unless [he wanted] to get whooped again.” The
Appellant then walked to his vehicle, retrieved a .40 caliber handgun from the glove compartment,
pointed the handgun at people in the parking lot, and began “shooting in a circle[,]” firing
approximately eight shots. Both Jefferson and Shelton were injured, but only Jefferson, who was
shot in the leg, required medical attention. After firing the shots, the Appellant drove away in his
vehicle, and he was subsequently apprehended by police officers. Officer Joseph C. High, with the
Metro Police Department, testified that upon responding to a secondary location where the
Appellant’s vehicle had been detained by two other officers, he observed that the Appellant “had an
extreme odor of alcohol on his person.”

        The jury found the Appellant guilty of the charged offenses of aggravated assault, a Class C
felony, in counts one, two, and three of the indictment, and reckless aggravated assault, a Class D
felony, in counts four and five. The trial court merged the reckless aggravated assault convictions
with the aggravated assault convictions, and a sentencing hearing was held on July 5, 2006.

        At the sentencing hearing, Terry McGrew, a former friend and business partner of the
Appellant, testified that the Appellant has “a terrible road rage problem, [and] temper problem,” and
that the Appellant often would “whip his badge out in traffic” and “whip his gun out in traffic.”
McGrew testified that he and the Appellant had a verbal altercation, after which the Appellant
“clipped” McGrew’s leg with his Ford Expedition and drove over a mile with McGrew hanging onto
the trailer attached to the vehicle. McGrew testified that he awoke at Vanderbilt Hospital and
suffered serious physical injuries from this incident.


                                                 -2-
       McGrew further testified that the Appellant had retrieved a gun to confront a personal debtor
in 2004. The Appellant was arrested for this incident, but the case was apparently dismissed. Mary
Wilhoite, an employee of the Metro Police Department, testified that the Appellant approached
Sergeant Mike Brown about retrieving his weapon from the police property room after this incident.
Brown refused to turn over the weapon to the Appellant, and he explained the policies and
appropriate procedure for recovering seized weapons, after which the Appellant became irate. When
Wilhoite stepped in and reiterated the procedures, the Appellant became angrier. The Appellant was
asked to leave, whereupon he cursed Wilhoite and was to the point of throwing a “temper tantrum.”

        At the sentencing hearing, the Appellant testified that he was thirty-four years old, unmarried
and had graduated from Volunteer State Community College with a degree in paramedic technology.
The Appellant acknowledged that he had been suspended from the fire department on two occasions
and that he had been required to attend anger management counseling. The Appellant essentially
denied any responsibility for his two suspensions, stating that after he “bucked [the] system the first
time because [he] wasn’t guilty, ever since then every time [he] turned around something was
happening.” He ultimately resigned from the fire department and obtained employment with First
Call Ambulance Service. The Appellant denied any culpability for his conduct at the restaurant
parking lot on March 6, explaining “that his actions were not malicious” and that he was simply
acting in self-defense.

       The Appellant was sentenced to three years on each count of aggravated assault, to run
concurrently, as a Standard, Range I offender. The sentences were suspended, and the Appellant was
ordered to serve nine months of the respective sentences in incarceration, followed by four years of
probation. The Appellant filed a motion for new trial, which was denied by the trial court. The
Appellant timely filed a notice of appeal.

                                              Analysis

         When a defendant challenges the length, range, or manner of service of a sentence, it is the
duty of this court to conduct a de novo review on the record with a presumption that the
determinations made by the court from which the appeal is taken are correct. T.C.A. § 40-35-401(d)
(2003). The presumption of correctness is conditioned upon the affirmative showing in the record
that the trial court considered the sentencing principles and all relevant facts and circumstances.
State v. Pettus, 986 S.W.2d 540, 543-44 (Tenn. 1999). In conducting a de novo review of a sentence,
we must consider: (1) any evidence received at the trial and/or sentencing hearing; (2) the
presentence report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the offense; (5) any mitigating or enhancement factors; (6) any
statements made by the defendant on his or her own behalf; and (7) the potential for rehabilitation
or treatment. See T.C.A. § 40-35-210 (2003); State v. Taylor, 63 S.W.3d 400, 411 (Tenn. Crim.
App. 2001).




                                                 -3-
        The record clearly demonstrates that the trial court considered the sentencing principles and
all relevant facts and circumstances in sentencing the Appellant. Accordingly, we presume the
determinations made by the trial court to be correct.

        In view of the Appellant’s convictions for Class C felonies as a Standard, Range I offender,
it is undisputed that he is statutorily entitled to the presumption of an alternative sentence. See
T.C.A. § 40-35-102(6) (2003). Moreover, the Appellant is eligible for probation because the
sentence imposed was three years.1 See id. § 40-35-303(a) (2003). Although probation “shall be
automatically considered by the court as a sentencing alternative for eligible defendants[,]” id. § 40-
35-303(b), “the defendant is not automatically entitled to probation as a matter of law.” Id.,
Sentencing Commission Comments; State v. Fletcher, 805 S.W.2d 785, 787 (Tenn. Crim. App.
1991). A defendant receiving probation may be required to serve a portion of the sentence in
continuous confinement for up to one (1) year in the local jail or workhouse, with probation for a
period of time up to and including the statutory maximum of time for the class of the conviction
offense. T.C.A. § 40-35-306 (2003).

        The Appellant argues that the trial court erred in denying him a sentence of total probation.2
Determining whether a defendant is entitled to an alternative sentence necessarily requires a separate
inquiry from that of determining whether the defendant is entitled to full probation. State v.
Bingham, 910 S.W.2d 448, 455 (Tenn. Crim. App. 1995), overruled on other grounds by State v.
Hooper, 29 S.W.3d 1 (Tenn. 2000). These inquiries require a different burden of proof. Bingham,
910 S.W.2d at 455. “[A] defendant is required to establish his suitability for full probation as
distinguished from his favorable candidacy for alternative sentencing in general.” State v. Mounger,
7 S.W.3d 70, 78 (Tenn. Crim. App. 1999); see also T.C.A. § 40-35-303(b) (2003).

        To meet the burden of establishing suitability for full probation, the Appellant must
demonstrate that probation will “subserve the ends of justice and the best interest of both the public
and the defendant.” Bingham, 910 S.W.2d at 456. In determining one’s suitability for full probation,
the court may consider the circumstances of the offense, the defendant’s potential or lack of potential
for rehabilitation, whether full probation will unduly depreciate the seriousness of the offense, and
whether a sentence other than full probation would provide an effective deterrent to others likely to
commit similar crimes. T.C.A. §§ 40-35-210(b)(4), -103(5), -103(1)(B) (2003); see also Bingham,
910 S.W.2d at 456. Denial of probation may be based solely upon the circumstances of the offense
when they are of such a nature as to outweigh all other factors favoring probation. Id. (citing
Fletcher, 805 S.W.2d at 788-89).


         1
           The Appellant committed the offenses prior to June 7, 2005. Under the Sentencing Reform Act as it existed
at the time, defendants were eligible for probation if the sentence imposed was eight years or less. T.C.A. § 40-35-303(a)
(2003). For offenses committed on or after June 7, 2005, a defendant is eligible for probation if the sentence actually
imposed is ten years or less. T.C.A. § 40-35-303(a) (Supp. 2005).

         2
          The Appellant actually frames his issue as whether he was improperly denied “probation.” W e construe this
to mean total probation as it is undisputed that the Appellant was granted a term of probation within his sentence of split
confinement. As such, the Appellant was afforded the benefit of an alternative sentencing option.

                                                           -4-
       In determining whether to grant or deny full probation, additional considerations
       include the defendant’s criminal record; social history and present condition of the
       defendant, including his or her mental and physical conditions where appropriate;
       defendant’s amenability to correction and general attitude, including behavior since
       arrest, home environment, current drug usage, emotional stability, past employment,
       general reputation, marital stability, family responsibility, and the best interests of
       both the defendant and the public.

State v. Blackhurst, 70 S.W.3d 88, 97 (Tenn. Crim. App. 2001) (citing State v. Washington, 866
S.W.2d 950, 951 (Tenn. 1993); State v. Boyd, 925 S.W.2d 237, 244 (Tenn. Crim. App. 1995)).

        At the conclusion of the sentencing hearing, the trial court announced its decision regarding
total probation as follows:

                Now, let’s look at regular probation, with regard to this. And, looking at the
       statute, I have to consider . . . whether confinement is necessary to protect . . . society
       by restraining a defendant who has a long history of criminal conduct. That does not
       apply to [the Appellant].

               Whether or not . . . confinement is necessary to avoid depreciation of the
       seriousness of the offense or . . . or confinement is particularly suited to provide an
       effective deterrent to others likely to commit these similar offenses, and whether or
       not measures less restrictive than confinement have frequently, or recently, been
       applied unsuccessfully to the defendant.

              That kind – may apply, but, not really; that is, he has been on diversion
       previously. It seemed not to do any good. But, that was back in 1992 for a “B”
       misdemeanor. I’m not sure that applies.

               I think the thing that the Court is particularly concerned about, is the
       circumstances of the offense. Now, they are not especially violent, horrifying and
       shocking. But, they are . . . exaggerated and – and to an exaggerated degree. And,
       I do find that there is some need to – to avoid depreciating the seriousness of the
       offense and, also, there is some need to – to have some deterrence; that is, especially
       when somebody . . . gets into a fight, that they go to their car and get a gun and, then,
       starts shooting randomly at everybody in the parking lot.

              I mean, that’s just outrageous behavior that can’t be tolerated. People need
       to know that.

                 So, there needs to be some deterrent value as well as the fact that – that . . .
       this is . . . one that all these factors do outweigh total probation. It is really up to the
       defendant to convince me why he needs total probation and he has not done so,


                                                   -5-
        mainly because of his – his horrible temper problem that – that seems to go on for –
        for no good reason.

         Upon review, we conclude that the trial court’s sentencing decision was clearly justified.
Particularly relevant to the trial court’s decision to deny the Appellant a sentence of full probation
was its finding that the Appellant had a “horrible temper problem[.]” This was an appropriate focus
for the trial court in its consideration of the Appellant’s social history and present condition, as well
as his amenability to correction and general attitude. Moreover, we agree with the trial court’s
conclusion that the facts and circumstances of this case are such that total probation is inappropriate.
Accordingly, the Appellant’s sole issue on appeal is without merit.

                                           CONCLUSION

       Based upon the foregoing, the judgments of the Davidson County Criminal Court are
affirmed.


                                                        ___________________________________
                                                        DAVID G. HAYES, SENIOR JUDGE




                                                  -6-